



CINCINNATI FINANCIAL CORPORATION
P.O. BOX 145496
CINCINNATI, OH 45250‑5496
513-870‑2696


RESTRICTED STOCK UNIT AGREEMENT
PERFORMANCE BASED






CINCINNATI FINANCIAL CORPORATION (the “Company”) hereby grants to the associate
identified below (the “Participant”) a Restricted Stock Unit Award (the “Award”)
under the Company's 2016 Stock Compensation Plan (the “Plan”) with respect to
the number of Restricted Stock Units (the “Units”) specified under the “Award
Information” section below, all in accordance with and subject to the provisions
set forth in Part II – Terms and Conditions.
PART I – AWARD INFORMATION:


Participant Name: ___________


Maximum Number of Units Awarded: ________


Award Date: ________


Vesting Criteria (when Units granted in the Award vest and shares are issued to
the Participant):


Units will vest on [Vesting Date] according to the following schedule for
threshold, target and maximum awards upon achievement of the applicable
performance target. The performance target shall be measured based on
[Performance metric used] for the Company compared to the Company’s Peer Group
for the three calendar years ending ______________. Any member of the peer group
that no longer exists as a separate reporting entity at the end of the
performance period shall be excluded for purposes of calculations hereunder.
Vesting Level
Performance Target
Number of Units
Threshold
[Performance metric used] for Company exceeds the ___ percentile of total
shareholder return for the peer group, but is less than the ___ percentile for
peer group.
___________________
Target
[Performance metric used] for Company equals or exceeds the ____ percentile of
[performance metric used] for the peer group, but is less than the ___
percentile of the peer group.
___________________
Maximum
[Performance metric used] for the Company equals or exceeds the ____ percentile
of [performance metric used] for the peer group.
___________________

THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS RESTRICTED STOCK UNIT
AGREEMENT AND THE PLAN.
By accepting this Award, the Participant acknowledges the receipt of a copy of
this Restricted Stock Unit Agreement (including Part II – Terms and Conditions)
and a copy of the Prospectus and agrees to be bound by all the terms and
provisions contained in them and in the Plan.
IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of the Award Date specified above.
 
CINCINNATI FINANCIAL CORPORATION
 
By:
 




/S/ Steven J. Johnston, FCAS, MAAA, CFA, CERA
 
President and Chief Executive Officer





PART II – TERMS AND CONDITIONS


1.    Restricted Stock Units. Each Unit represents a hypothetical share of the
Company's common stock (the "Shares"), and each Unit will at all times be equal
in value to one Share. The Units will be credited to the Participant in an
account established for the Participant and maintained by the Company. If and
when Units vest as provided below, Shares in an amount equal to the number of
vested Units will automatically be issued to the Participant and will be
evidenced by a stock certificate or a book entry account maintained by either
the Company or its transfer agent for the common stock.
2.    Restrictions. Subject to Sections 3 and 4 below, the restrictions on the
Units specified in Part I -- Award Information (the “Award Information”) shall
lapse and such Units shall vest on the vesting dates set forth in the Award
Information (the “Vesting Date”), provided that: (a) the Performance Target has
been met; and (b) the Participant remains an employee of the Company (or a
subsidiary of the Company) during the entire period ending on and including the
Vesting Date (the “Restriction Period”) commencing on the Award Date set forth
in Part I and ending on the Vesting Date. Upon vesting, one Share shall be
issued with respect to each vested Unit.
3.    Participant Death, Disability or Retirement During Restriction Period. In
the event of the termination of the Participant’s employment with the Company
(and with all subsidiaries of the Company) prior to a Vesting Date due to (a)
death or disability, the attainment of the Performance Target is waived, all
restrictions on the Units shall lapse, and all of the Units shall become fully
vested on the date of death or disability, or (b) the Participant reaching
eligibility for normal retirement, restriction 2(b) concerning continuous
employment during the Restriction Period is waived and shall lapse and the Units
shall remain subject to all other vesting requirements and restrictions
including the Vesting Date. Upon vesting, one Share shall be issued with respect
to each such vested Unit.
4.    Other Termination of Employment During Restriction Period. If the
Participant's employment with the Company (and with all subsidiaries of the
Company) is terminated for any reason other than death, disability or normal
retirement prior to the end of the Restriction Period, the Participant shall
forfeit all rights to any Units (and to the related Shares) as to which the
Vesting Date has not yet occurred. Notwithstanding the foregoing, the
compensation committee of the board of directors of the Company may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Units.
5.    Shareholder Rights. The Participant shall not have the right to vote any
Shares or to receive any cash dividends payable with respect to any Shares, or
otherwise have any rights as a shareholder with respect to any Shares, unless
and until the Shares have actually been issued to the Participant hereunder upon
the vesting of Units as provided in this Agreement.
6.    Transfer Restrictions. This Award and the Units (until they vest pursuant
to the terms hereof and Shares are issued with respect thereto) are not
transferable and may not be assigned, hypothecated or otherwise pledged, except
by designating a beneficiary, or by will or the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process. Upon any attempt to effect any such disposition, or upon the levy of
any such process, the Award shall immediately become null and void and the Units
shall be forfeited.
7.    Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the vesting of this Award, by deducting
the number of Shares having an aggregate value equal to the amount of
withholding taxes due from the total number of Shares that would otherwise be
issuable upon any Units vesting or otherwise becoming subject to current
taxation. Shares deducted from this Award in satisfaction of actual minimum
withholding tax requirements shall be valued at the fair market value of the
Shares on the date as of which the amount giving rise to the withholding
requirement first became includible in the gross income of the Participant under
applicable tax laws.
8.    Death of Participant. If any of the Units shall vest upon the death of the
Participant, the Shares issued as a result of such vesting shall be registered
in the name of the estate of the Participant except that, if the Participant has
designated a beneficiary, the Shares shall be registered in the name of the
designated beneficiary.
9.    Other Terms and Provisions. The terms and provisions of the Plan (a copy
of which will be furnished to the Participant upon written request) are
incorporated herein by reference. To the extent any provision of this Award is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. For purposes of this Agreement, (a) the term “Disability” means
permanent and total disability as determined under procedures established by the
Company from time to time, and (b) the term “Normal Retirement” means retirement
from active employment with at least 35 years of service with the Company or its
subsidiaries or otherwise under a retirement plan of the Company or any
subsidiary or under an employment contract with any of them on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Participant is at that time accruing
retirement benefits for his or her current service (or, in the absence of a
specified normal retirement age, the age at which retirement benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service). In any case in
which (i) the meaning of “Normal Retirement” is uncertain under the definition
contained in the prior sentence or (ii) a termination of employment at or after
age 65 would not otherwise constitute “Normal Retirement,” a termination of the
Participant's employment shall be treated as a “Normal Retirement” under such
circumstances as the Committee, in its sole discretion, deems equivalent to
retirement. In any case in which the existence of a “Disability” is uncertain
under the applicable definition and procedures hereunder, a final and binding
determination shall be made by the Committee in its sole discretion.


1

